 

Exhibit 10.16

 

BAXTER INTERNATIONAL INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Amended and Restated Effective May 6, 2019)

 




 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

ARTICLE I PURPOSE AND EFFECTIVE DATE

  

 

1

  

1.1

  

Purpose

  

 

1

  

1.2

  

Effective Date

  

 

1

  

 

 

ARTICLE II DEFINITIONS

  

 

1

  

2.1

  

Account

  

 

1

  

2.2

  

Administrator

  

 

1

  

2.3

  

Baxter

  

 

1

  

2.4

  

Beneficiary

  

 

1

  

2.5

  

Board

  

 

1

  

2.6

  

Compensation

  

 

1

  

2.7

  

Compensation Committee

  

 

1

  

2.8

  

Deferral

  

 

1

  

2.9

  

Deferral Election Form

  

 

1

  

2.10

  

Distribution Election Form

  

 

1

  

2.11

  

Outside Director

  

 

2

  

2.12

  

Participant

  

 

2

  

2.13

  

Plan Year

  

 

2

  

2.14

  

Termination

  

 

2

  

2.15

  

Unforeseeable Emergency

  

 

2

  

 

 

ARTICLE III ELIGIBILITY FOR COMPENSATION DEFERRALS

  

 

2

  

3.1

  

Compensation Deferral Elections

  

 

2

  

3.2

  

Timing of and Changes in Deferral Election

  

 

3

  

3.3

  

Deferral of Restricted Stock Units and Stock Awards

  

 

3

  

 

 

ARTICLE IV CREDITING OF ACCOUNTS

  

 

3

  

4.1

  

Crediting of Accounts

  

 

3

  

4.2

  

Earnings

  

 

3

  

4.3

  

Account Statements

  

 

4

  

4.4

  

Vesting

  

 

4

  

 

 

ARTICLE V DISTRIBUTION OF BENEFITS

  

 

4

  

5.1

  

Distribution of Benefits

  

 

4

  

5.2

  

Distribution

  

 

4

  

5.3

  

Effect of Payment

  

 

5

  

5.4

  

Taxation of Plan Benefits

  

 

5

  

5.5

  

Withholding and Payroll Taxes

  

 

6

  

5.6

  

Distribution Due to Unforeseeable Emergency

  

 

6

  

 

 

ARTICLE VI BENEFICIARY DESIGNATION

  

 

6

  

6.1

  

Beneficiary Designation

  

 

6

  

6.2

  

Amendments to Beneficiary Designation

  

 

6

  

6.3

  

No Beneficiary Designation

  

 

6

  

 

 

 

 

 

 

 

 

 

ARTICLE VII ADMINISTRATION

  

 

 

6

  

7.1

  

Administration

  

 

 

6

  

7.2

  

Administrator Powers

  

 

 

7

  

7.3

  

Finality of Decisions

  

 

 

7

  

7.4

  

Claims Procedure

  

 

 

7

  

 

--------------------------------------------------------------------------------

 

7.5

  

Indemnity

  

 

 

7

  

 

 

 

ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN

  

 

 

7

  

8.1

  

Amendment

  

 

 

7

  

8.2

  

Right to Terminate

  

 

 

7

  

8.3

  

Payment at Termination

  

 

 

7

  

 

 

 

ARTICLE IX MISCELLANEOUS

  

 

 

7

  

9.1

  

Unfunded Plan

  

 

 

8

  

9.2

  

Unsecured General Creditor

  

 

 

8

  

9.3

  

Nonassignability

  

 

 

8

  

9.4

  

Protective Provisions

  

 

 

8

  

9.5

  

Governing Law

  

 

 

8

  

9.6

  

Severability

  

 

 

8

  

9.7

  

Notice

  

 

 

8

  

9.8

  

Successors

  

 

 

8

  

9.9

  

Action by Baxter

  

 

 

8

  

9.10

  

Participant Litigation

  

 

 

9

  

 

- ii-

 

 

 

--------------------------------------------------------------------------------

 

 

BAXTER INTERNATIONAL INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Amended and Restated Effective May 6, 2019)

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. The Baxter International Inc. Directors’ Deferred Compensation Plan
(the “Plan”) has been adopted by Baxter International Inc. (“Baxter”). The Plan
is intended to help Baxter retain the services of qualified individuals to serve
as outside members of its Board of Directors by offering them the opportunity to
defer payment of their retainers and directors’ fees through an unfunded
deferred compensation arrangement.

1.2 Effective Date. The original effective date of this Plan was July 1, 2003.
The Plan has been amended and restated in its entirety to comply with the final
regulations issued by the Internal Revenue Service to implement the requirements
of §409A of the Internal Revenue Code (“Code”), and for certain other purposes.
This amendment and restatement of the Plan is generally effective as of May 6,
2019.

 

 

ARTICLE II

DEFINITIONS

2.1 Account. The bookkeeping account established to record a Participant’s
interest in the Plan as provided in Article IV.

2.2 Administrator. The person or entity appointed to administer the Plan as
provided in Article VII.

2.3 Baxter. Baxter International Inc., a Delaware corporation, and any other
company that succeeds to the obligations of Baxter under this Plan pursuant to
Section 9.8.

2.4 Beneficiary. A Participant’s Beneficiary, as defined in Article VI, is the
Beneficiary designated to receive the Participant’s Account, if any, from the
Plan, upon the death of the Participant.

2.5 Board. The Board of Directors of Baxter.

2.6 Compensation. All compensation (including equity awards other than Stock
Options) payable by Baxter to a Participant for his/her services as a member of
the Board, including without limitation any annual retainer, fees for attending
meetings of the Board or any committee thereof, fees for acting as chairperson
of any Board or committee meeting, and any other fees as may become payable to a
Non-Employee Director, including the additional retainer payable to the Lead
Director.

2.7 Compensation Committee. The Compensation Committee of the Board.

2.8 Deferral. The Deferral is the amount of the Participant’s Compensation that
the Participant elected to defer and contribute to the Plan, which, but for such
election, would have otherwise been paid to him/her.

2.9 Deferral Election Form. The form that a Participant must complete and return
to the Administrator, in accordance with the rules and procedures as may be
established by the Administrator, in order to elect to defer a portion of his or
her Compensation into the Plan.

2.10 Distribution Election Form. The form that a Participant must complete and
return to the Administrator, in accordance with the rules and procedures as may
be established by the Administrator. This form is to be used by Participants for
two purposes:

 



1

 

--------------------------------------------------------------------------------

 

 

(a)

To elect the manner in which the Participant’s Account will be distributed upon
Termination. Only one election form shall be filed with respect to distribution
of a Participant’s Account following Termination.

 

 

(b)

Prior to January 1, 2009, a Participant may also file a Distribution Election
Form to request a scheduled in-service distribution of all or a portion of his
or her Account, in accordance with Section 5.2(B). Effective January 1, 2009,
scheduled in-service distributions are no longer permitted unless elected at the
same time the Participant commences participation in the Plan.

 

To be effective, a Distribution Election Form must be filed at the same time as
the Participant’s first Deferral Election Form (in which case it may be combined
with the Deferral Election Form), or at such other time as may be permitted by
Section 5.2.

2.11 Outside Director. Any member of the Board who is not an employee of Baxter
or its subsidiaries and who receives Compensation for his services as a member
of the Board.

2.12 Participant. A Participant is any Outside Director or former Outside
Director who has an Account balance in the Plan.

2.13 Plan Year. The Plan Year is the calendar year. The first Plan Year was the
six-month period commencing July 1, 2003, and ending December 31, 2003.

2.14 Termination. For purposes of the Plan, Termination means a Participant
ceasing to be a member of the Board for any reason, including resignation,
removal, or failure to be re-elected. A Participant who ceases to be an Outside
Director, but is still a member of the Board, shall not have incurred a
Termination. Notwithstanding the foregoing, for purposes of determining when a
Participant’s Account becomes payable, Termination shall not be considered to
have occurred until the Participant incurs a separation from service as defined
in Treasury Regulations issued pursuant to §409A of the Code. A Participant
shall not be considered to have incurred a separation from service until the
Participant has ceased to provide any services as a director or independent
contractor for Baxter, its subsidiaries, and any other entity that would be
treated as a member of a controlled group that includes Baxter under §414(b) or
(c) of the Code (as modified by substituting 50% ownership for 80% for all
purposes thereof), without any expectation of the Participant being retained to
provide future services as a director or independent contractor; provided,
however, that a Participant shall not be considered to have failed to incur a
separation from service if the Participant is, or becomes, an employee of any
such entity.

2.15 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in §152 of the Code, without regard to §§152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Whether a
Participant is faced with an unforeseeable emergency permitting a distribution
under this Plan is to be determined based on the relevant facts and
circumstances of each case and in accordance with the requirements of §409A of
the Code.

 

 

ARTICLE III

ELIGIBILITY FOR COMPENSATION DEFERRALS

3.1 Compensation Deferral Elections. Any Outside Director may elect to defer a
portion of his or her Compensation as set forth on his or her Deferral Election
Form, in accordance with applicable rules and procedures established by the
Administrator. An Outside Director Participant may elect to defer up to a total
of 100% of his or her Compensation, or any lesser amount; provided that the
Administrator may establish reasonable procedures requiring Deferral Elections
to be stated in whole dollar amounts or whole percentages.

2

 

--------------------------------------------------------------------------------

 

3.2 Timing of and Changes in Deferral Election. An Outside Director may make a
Deferral Election for each Plan Year either

 

 

(a)

during the annual enrollment period established by the Administrator prior to
the beginning of the Plan Year, in which event such Deferral Election shall
apply to all Compensation payable to such Outside Director during the Plan Year;
or

 

 

(b)

not later than 30 days after the Outside Director is first elected to the Board,
in which event such Deferral Election shall apply to all Compensation earned
after the election is made in the remainder of the Plan Year (including a pro
rata share of any annual retainer or similar amount, determined by multiplying
the amount of such Compensation by a fraction, the numerator of which is the
number of days remaining in the Plan Year after the election and denominator is
the number of days remaining in the Plan Year after the Outside Director is
elected to the Board); provided, that prior to his election to the Board the
Outside Director did not participate in any elective deferred compensation
arrangement with respect to Baxter, its subsidiaries, and any other entity that
would be treated as a member of a controlled group that includes Baxter under
§414(b) or (c) of the Code, other than (i) the Baxter International Inc. and
Subsidiaries Deferred Compensation Plan, or any similar plan applicable only to
employees, or (ii) a deferred compensation plan under which the Outside Director
either accrued no additional benefit (other than investment earnings) during the
24 month period prior to his election, or received a complete distribution of
his entire account balance and ceased to be eligible to participate prior to his
election.

A Participant who has a Deferral Election in effect may not change such election
during the Plan Year, and may only revoke such election in accordance with
procedures established by the Administrator consistent with Treasury Regulations
issued pursuant to §409A of the Code, subject to Section 5.6.

 

3.3 Deferral of Restricted Stock Units and Stock Awards. Each Participant may
elect to defer the receipt of all (but not fewer than all) of the shares of
Stock the Participant is entitled to receive upon a grant of Stock or Restricted
Stock Units to the Participant for service on the Board. Such deferral election
must be made, in accordance with procedures established by the Administrator. If
a Participant elects to defer a grant of Stock or Restricted Stock Units, the
Stock underlying such grant shall be settled by delivery of all of the deferred
shares within the first ninety days of the Plan Year following the Plan Year in
which the Participant incurs a Termination (regardless of whether the
Participant has elected payment of his Account in installments). A Participant’s
deferred Stock awards and/or deferred Restricted Stock Units shall be accounted
for separately as part of the Participant’s Account, and shall not be subject to
Section 4.1, 4.2 or 5.6, but shall otherwise be subject to the provisions of
this Plan. 

 

ARTICLE IV

CREDITING OF ACCOUNTS

4.1 Crediting of Accounts. All amounts deferred by a Participant under the Plan
shall be credited to his/her Account in the Plan. Each Participant’s Account
shall be credited or charged with its share of investment earnings or losses
determined in accordance with Section 4.2, and shall be charged with all
distributions made to the Participant or his/her Beneficiary. Accounts shall be
maintained for bookkeeping purposes only, and shall not require the segregation
of funds or establishment of a separate fund.

4.2 Earnings. Each Participant’s Account shall be adjusted upward or downward,
on a weekly (or as otherwise determined by the Administrator) basis to reflect
the investment return that would have been realized had such amounts been
invested in one or more investments selected by the Participant from among the
assumed investment alternatives designated by the Administrator for use under
the Plan. Until otherwise determined by the Administrator in its sole
discretion, the investment alternatives shall be the same as those available
under the Baxter International Inc. and Subsidiaries Deferred Compensation Plan
(including any limitations on amounts that may be invested in or allocated or
reallocated to any particular investment alternative), and Accounts for which no
election is made shall be invested in the Stable Income Fund. Prior to the first
day of each calendar quarter (or at such other intervals as may be

3

 

--------------------------------------------------------------------------------

 

determined by the Administrator), Participants may change the assumed investment
alternatives in which their Account will be deemed invested for such quarter.
Participant elections of assumed investment alternatives shall be made at the
time and in the form determined by the Administrator, and shall be subject to
such other restrictions and limitations as the Administrator shall determine.

4.3 Account Statements. Account Statements will be generated effective as of the
last day of each calendar quarter and mailed to each Participant as soon as
administratively feasible. Account Statements will reflect all Account activity
during the reporting quarter, including Account contributions, distributions and
earnings credits. Notwithstanding the foregoing, the failure to provide an
Account Statement shall not constitute a breach of this Plan or entitle any
Participant to any amount that he would not otherwise be entitled to under the
Plan.

4.4 Vesting. Subject to Sections 9.1 and 9.2, a Participant is always 100%
vested in his or her Account in the Plan at all times.

 

ARTICLE V

DISTRIBUTION OF BENEFITS

5.1 Distribution of Benefits. Subject to Section 5.2, distribution of a
Participant’s Account, if any, will be made in accordance with the Participant’s
Distribution Election Form. Anything else in this Plan to the contrary
notwithstanding, effective October 22, 2004, (i) in no event shall the
distribution of any Account be accelerated to a time earlier than which it would
otherwise have been paid, whether by amendment of the Plan, exercise of the
Compensation Committee’s discretion, or otherwise, except as permitted by
Treasury Regulations issued pursuant to §409A of the Code, and (ii) in the event
that the Compensation Committee, in its sole discretion, determines that any
time or form of distribution provided for in the Plan, or the existence of a
right to elect a different time or form of distribution, would cause the Plan to
fail to meet the requirements of §409A of the Code, or otherwise cause
Participants to be subject to any adverse federal income tax consequences, the
Compensation Committee shall amend the Plan to modify or remove the form of
distribution or election right. The distribution restrictions under §409A of the
Code shall apply to Participant’s entire account balances under the Plan,
whether deferred before or after January 1, 2005. Notwithstanding the foregoing,
if at any time any portion of a Participant’s account balance is includible in
the Participant’s income pursuant to §409A of the Code, the portion so included
shall be distributed to the Participant as soon as administratively feasible.

5.2 Distribution.

A. Distribution Election Form – Termination. A Participant’s Account will be
paid after the Participant’s Termination, in accordance with the form of payment
designated in such Participant’s Distribution Election Form. Only one
Distribution Election Form may be submitted with respect to distribution of a
Participant’s Account following Termination, and such election shall apply to
the Participant’s entire Account balance at his or her Termination. A
Participant shall file a Distribution Election Form with his or her first
Deferral Election Form, and may change the form of payment designated on his or
her Distribution Election Form from time to time by filing a new Distribution
Election Form in accordance with procedures established by the Administrator;
provided that, in the case of a change made after December 31, 2008 (and after
the last day permitted for filing the initial Deferral Election Form),
(i) distribution of the Account following the change shall commence not earlier
than five years after the distribution would otherwise have begun, and (ii) if
the Participant incurs a Termination within 12 months after changing the form of
payment designated, the change shall be disregarded and his/her Account shall be
distributed in accordance with the form of payment designated prior to the
change.

 

B. In-Service Distribution. Prior to January 1, 2009, a Participant may also
elect to receive a distribution of all or a portion of his or her Account at a
specified future date, by filing a Distribution Election Form with the
Administrator, either electing to have his or her entire Account balance on such
date distributed, or specifying the dollar amount of the distribution. A
Participant who has elected to receive an in-service distribution may
subsequently elect to postpone the date of such distribution (but may not change
the amount to be distributed) by filing a new Distribution Election
Form, provided that the

4

 

--------------------------------------------------------------------------------

 

new Distribution Election Form must be filed not later than twelve months prior
to the original specified distribution date, and the new distribution date must
be at least five years after the original distribution date. If the balance in
the Participant’s Account on the specified distribution date is less than the
dollar amount requested, the entire balance of the Account shall be distributed.
If the Participant has a Termination prior to the specific date requested on
such Distribution Election Form, such form shall be ignored and the
Participant’s distribution election with respect to Termination shall be
followed.

C. Forms of Distribution. The forms of distribution are:

 

 

(a)

a lump sum payment, or

 

 

(b)

for distributions upon Termination only, annual installments of at least
2 years, but not to exceed 15 years.

Annual installments will commence in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination.
Subsequent installments will be paid annually in the first ninety days of
subsequent Plan Years, and each installment shall be equal to the remaining
balance in the Participant’s Account immediately prior to such payment divided
by the number of installments remaining to be paid.

Lump sum payments pursuant to a Distribution Election Form relating to payments
following Termination will be made in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination. All
distributions of a Participant’s Account prior to Termination will be paid in a
lump sum as soon as administratively feasible after the date elected by the
Participant in the Distribution Election Form.

If a Participant does not elect a form of distribution by the time the Deferral
Election Form or the Distribution Election Form is required to be completed, the
Participant’s election will default to a lump sum payment in the first ninety
days of the Plan Year following the Plan Year in which the Participant incurs a
Termination.

Notwithstanding the above, a Participant whose Account totals less than $50,000
as of the last day of the Plan Year in which he or she incurs a Termination will
receive lump sum payment of his or her Account in the first ninety days of the
Plan Year following the Plan Year in which the Participant incurs a Termination.

D. Distributions Upon Death. Upon the death of a Participant prior to the
complete distribution of the Participant’s account, the Participant’s remaining
account balance shall be paid to his or her Beneficiary in a lump sum as soon as
practical, but not later than ninety days after the Participant’s death,
regardless of whether the Participant had elected payment in installments or
whether installment payments had begun prior to the Participant’s death.

 

5.3 Effect of Payment. Payment to the person, trust or other entity reasonably
and in good faith determined by the Administrator to be the Participant’s
Beneficiary will completely discharge any obligations Baxter or any other
Employer may have under the Plan. If a Plan benefit is payable to a minor or a
person declared to be incompetent or to a person the Administrator in good faith
believes to be incompetent or incapable of handling the disposition of property,
the Administrator may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor and such
decision by the Administrator is binding on all parties. The Administrator may
initiate whatever action it deems appropriate to ensure that benefits are
properly paid to an appropriate guardian.

The Administrator may require proof of incompetence, minority, incapacity or
guardianship, as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution will completely discharge the Administrator and the
Employer from all liability with respect to such benefit.

5.4 Taxation of Plan Benefits. It is intended that each Participant will be
taxed on amounts credited to him or her under the Plan at the time such amounts
are received, and the provisions of the Plan will be interpreted consistent with
that intention.

5

 

--------------------------------------------------------------------------------

 

5.5 Withholding and Payroll Taxes. Baxter will withhold from payments made
hereunder any taxes required to be withheld for the payment of taxes to the
Federal, or any state or local government.

5.6 Distribution Due to Unforeseeable Emergency. Upon written request of a
Participant and the showing of Unforeseeable Emergency, the Administrator may
authorize distribution of all or a portion of the Participant’s Accounts, and or
the acceleration of any installment payments being made from the Plan, but only
to the extent reasonably necessary to relieve the Unforeseeable Emergency,
including federal, state, local, or foreign income taxes or penalties reasonably
imposed upon the distribution. In any event, payment may not be made to the
extent such Unforeseeable Emergency is or may be satisfied through reimbursement
by insurance or otherwise, including, but not limited to, liquidation of the
Participant’s assets (but not including hardship deferrals or loans from the
Participant’s account in any qualified retirement plan, as defined in Treasury
Regulations §1.409A-1(a)(2)), to the extent that such liquidation would not in
and of itself cause severe financial hardship. If the Participant demonstrates
the existence of an Unforeseeable Emergency, the Administrator shall first
cancel the Participant’s Deferrals for the Plan Year (other than Deferrals of
Restricted Stock Units or Stock awards pursuant to Section 3.3), and the amount
of the distribution required to relieve the Unforeseeable Emergency shall take
into account the additional income available to the Participant as the result of
cancellation of such Deferrals. The Administrator may also impose such other
conditions upon a distribution as it determines in its discretion to be
appropriate and not inconsistent with §409A of the Code.

 

ARTICLE VI

BENEFICIARY DESIGNATION

6.1 Beneficiary Designation. Each Participant has the right to designate one or
more persons, trusts or, with the Administrator’s approval, other entity as the
Participant’s Beneficiary, primary as well as secondary, to whom benefits under
this Plan will be paid in the event of the Participant’s death prior to complete
distribution to the Participant of the benefits due under the Plan. Each
Beneficiary designation will be in a written form prescribed by the
Administrator and will be effective only when filed with the Administrator
during the Participant’s lifetime.

6.2 Amendments to Beneficiary Designation. Any Beneficiary designation may be
changed by a Participant without the consent of any Beneficiary by the filing of
a new Beneficiary designation with the Administrator. Filing a Beneficiary
designation as to any benefits available under the Plan revokes all prior
Beneficiary designations effective as of the date such Beneficiary designation
is received by the Administrator. If a Participant’s Account is community
property, any Beneficiary designation will be valid or effective only as
permitted under applicable law.

6.3 No Beneficiary Designation. In the absence of an effective Beneficiary
designation, or if all Beneficiaries predecease the Participant, the
Participant’s estate will be the Beneficiary. If a Beneficiary dies after the
Participant and before payment of benefits under this Plan has been completed,
and no secondary Beneficiary has been designated to receive such Beneficiary’s
share, the remaining benefits will be payable to the Beneficiary’s estate.

 

 

ARTICLE VII

ADMINISTRATION

7.1 Administration. The Plan is administered by the Compensation Committee,
which shall be the Administrator for all purposes of the Plan. Notwithstanding
the foregoing, all authority to administer the Plan on an ongoing basis,
including the authority to adopt and implement all rules and procedures for the
administration of the Plan, shall be exercised by such persons as may be
designated by the Corporate Vice President-Human Resources of Baxter, subject to
the authority of the Compensation Committee, and all references to the
Administrator herein shall, as appropriate, be construed to refer to such person
or persons.

6

 

--------------------------------------------------------------------------------

 

7.2 Administrator Powers. The Administrator has such powers as may be necessary
to discharge its duties hereunder, including, but not by way of limitation, the
power, right and duty to construe, interpret and enforce the Plan provisions and
to determine all questions arising under the Plan including, but not by way of
limitation, questions of Plan participation, eligibility for Plan benefits and
the rights of Outside Directors, Participants, Beneficiaries and other persons
to benefits under the Plan and to determine the amount, manner and time of
payment of any benefits hereunder, and to adopt procedures, rules, regulations
and forms to be utilized in the efficient administration of the Plan which may
alter any procedural provision of the Plan without the necessity of an
amendment. The Administrator is empowered to employ agents (who may also be
employees of Baxter) and to delegate to them any of the administrative duties
imposed upon the Administrator or Baxter

7.3 Finality of Decisions. Any ruling, regulation, procedure or decision of the
Administrator will be conclusive and binding upon all persons affected by it.
There will be no appeal from any ruling by the Administrator, which is within
its authority, except as provided in Section 7.4 below.

7.4 Claims Procedure. Any claim for benefits by a Participant, his or her
Beneficiary or Beneficiaries, or any other person claiming the right to receive
any benefit from the Plan by reason of his or her relationship to a Participant
or Beneficiary (the “applicant”) shall be in writing and filed in accordance
with procedures specified by the Administrator not more than one year after the
claimant knows or with the exercise of reasonable diligence should have known of
the basis for the claim. If the claim is denied, the Administrator will furnish
the applicant within a reasonable period of time with a written notice that
specifies the reason for the denial, and explains the claim review procedures of
this Section 7.4. If, within 60 days after receipt of such notice, the applicant
so requests in writing, the Administrator will review its earlier decision. The
Administrator’s decision on review will be in writing, will include specific
reasons for the decision, and will be given to the claimant with a reasonable
period of time after the request for review is received. By participating in the
Plan, each Participant agrees, on behalf of himself or herself and all persons
claiming through him or her, not to commence any action or proceeding for
payment of any amount claimed to be due under the Plan without first complying
with the foregoing procedures.

 

7.5 Indemnity. To the extent permitted by applicable law and to the extent that
they are not indemnified or saved harmless under any liability insurance
contracts, any present or former employees, officers, or directors of Baxter, or
its subsidiaries or affiliates, if any, will be indemnified and saved harmless
by Baxter from and against any and all liabilities or allegations of liability
to which they may be subjected by reason of any act done or omitted to be done
in good faith in the administration of the Plan, including all expenses
reasonably incurred in their defense in the event that Baxter fails to provide
such defense after having been requested in writing to do so.

 

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.1 Amendment. The Compensation Committee may amend the Plan at any time, except
that no amendment will decrease the Accounts of Participants and Beneficiaries
at the time of the amendment. Notwithstanding the foregoing, the Administrator
may adopt any amendment to the Plan that is technical, ministerial or procedural
in nature, and any rule or procedure properly adopted by the Administrator that
is technical, ministerial or procedural in nature shall be deemed an amendment
to the Plan to the extent of any inconsistency between such rule or procedure
and the provisions hereof.

8.2 Right to Terminate. The Compensation Committee may at any time terminate the
Plan.

8.3 Payment at Termination. If the Plan is terminated, the Accounts of
Participants shall continue to be held until distributed in accordance with
Article V, unless in connection with such termination the Compensation Committee
amends the Plan to provide for distribution of all Accounts in lump sum
payments, provided that such distributions are permitted by Treasury Regulations
issued pursuant to §409A of the Code.

 

 

ARTICLE IX

7

 

--------------------------------------------------------------------------------

 

MISCELLANEOUS

9.1 Unfunded Plan. This Plan is intended to be an unfunded deferred compensation
plan. All credited amounts are unfunded, general obligations of Baxter. This
Plan is not intended to create an investment contract. Participants are members
of the Board of Baxter, who, by virtue of their position, are uniquely informed
as to Baxter’s operations and have the ability to affect materially Baxter’s
profitability and operations.

9.2 Unsecured General Creditor. In the event of Baxter’s insolvency,
Participants and their Beneficiaries, heirs, successors and assigns will have no
legal or equitable rights, interest or claims in any property or assets of
Baxter or any of its subsidiaries, nor will they be beneficiaries of, or have
any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by such
Baxter (the “Policies”) greater than those of any other unsecured general
creditors. In that event, any and all of Baxter’s assets and Policies will be,
and remain, the general, unpledged, unrestricted assets of Baxter. Baxter’s
obligation under the Plan will be merely that of an unfunded and unsecured
promise of Baxter to pay money in the future.

9.3 Nonassignability. Neither a Participant nor any other person will have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and nontransferable.
No part of the amounts payable will, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency. Nothing contained herein will preclude Baxter
from offsetting any amount owed to it by a Participant against payments to such
Participant or his or her Beneficiary.

9.4 Protective Provisions. A Participant will cooperate with Baxter by
furnishing any and all information requested by Baxter, in order to facilitate
the payment of benefits hereunder.

9.5 Governing Law. The provisions of this Plan will be construed and interpreted
according to the laws of the State of Illinois.

9.6 Severability. In the event any provision of the Plan is held invalid or
illegal for any reason, any illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
the illegal or invalid provision had never been inserted, and Baxter will have
the privilege and opportunity to correct and remedy such questions of illegality
or invalidity by amendment as provided in the Plan, including, but not by way of
limitation, the opportunity to construe and enforce the Plan as if such illegal
and invalid provision had never been inserted herein.

 

9.7 Notice. Any notice or filing required or permitted to be given to Baxter or
the Administrator under the Plan will be sufficient if in writing and hand
delivered, or sent by registered or certified mail to Baxter’s General Counsel
and, if mailed, will be addressed to the principal executive offices of Baxter.
Notice to a Participant or Beneficiary may be hand delivered or mailed to the
Participant or Beneficiary at his or her most recent address as listed in the
employment records of Baxter. Notices will be deemed given as of the date of
delivery or mailing or, if delivery is made by certified or registered mail, as
of the date shown on the receipt for registration or certification. Any person
entitled to notice hereunder may waive such notice.

9.8 Successors. The provisions of this Plan will bind and inure to the benefit
of Baxter, the Participants and Beneficiaries, and their respective successors,
heirs and assigns. The term successors as used herein will include any corporate
or other business entity, which, whether by merger, consolidation, purchase or
otherwise acquires all or substantially all of the business and assets of
Baxter, and successors of any such corporation or other business entity.

9.9 Action by Baxter. Except as otherwise provided herein, any action required
of or permitted by Baxter under the Plan will be by resolution of the
Compensation Committee or any person or persons authorized by resolution of the
Compensation Committee. Any action required of or permitted by Baxter in

8

 

--------------------------------------------------------------------------------

 

its role as Administrator may be taken by the Senior Vice President-Human
Resources of Baxter or persons acting under his or her authority.

9.10 Participant Litigation. In any action or proceeding regarding the Plan,
Outside Directors, Participants, Beneficiaries or any other persons having or
claiming to have an interest in this Plan will not be necessary parties and will
not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding will
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan. To the extent permitted by law, if a
legal action is begun against Baxter, the Administrator, or any member of the
Compensation Committee by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to such person
of defending the action will be charged to the amounts, if any, which were
involved in the action or were payable to the Participant or other person
concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of Baxter, the
Administrator and each member of the Compensation Committee, and their
respective agents from any and all liability and obligation not involving
willful misconduct or gross neglect.

*    *    *

 

 

 

 

9

 